      HEATHER E. WILLIAMS, #122664
1     Federal Defender
2     LINDA ALLISON, #179741
      Assistant Federal Defender
3     801 I Street, 3rd Floor
      Sacramento, CA 95814
4     Tel: 916-498-5700/Fax: 916-498-5710
      linda.allison@fd.org
5
6     Attorney for Defendant
      MORREY SELCK
7
8                                  IN THE UNITED STATES DISTRICT COURT
9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           )   Case No. 2:17-CR-00066-CKD
                                                         )
11                    Plaintiff,                         )   STIPULATION AND ORDER TO CONTINUE
                                                         )   STATUS CONFERENCE
12   vs.                                                 )
                                                         )
13   MORREY SELCK,                                       )
                                                         )   DATE: November 15, 2018
14                    Defendant.                         )   TIME: 9:30 a.m.
                                                         )   JUDGE: Hon. Carolyn K. Delaney
15                                                       )
16
17            The Federal Public Defender’s Office through Linda Allison, counsel for defendant

18    Morrey Selck, and the United States, through its counsel Assistant United States Attorney

19    Cameron Desmond, hereby stipulate to vacate the status conference scheduled for November 15,

20    2018 at 9:30 a.m. and set the status conference for December 13, 2018, at 9:30 a.m.

21            Mr. Selck is represented by the Federal Public Defender’s Office and is currently in

22    California state custody as part of Sacramento County’s Veterans Treatment Court. On October

23    26, 2018, Mr. Selck was ordered by Hon. David W. Abbott to undergo a psychiatric evaluation.

24    The results of Mr. Selck’s evaluation are still pending. The parties agree that defense counsel

25    needs additional time to receive the results of Mr. Selck’s evaluation, conduct investigation, and

26    consult with Mr. Selck.
      ///
27
      ///
28

     Stipulation and Order to Vacate Status Conference
              In light of the fact that Mr. Selck is currently undergoing state proceedings, the parties
1
2     request to continue the current status conference date of November 15, 2018, at 9:30 a.m. to

3     December 13, 2018, at 9:30 am.

4             The parties further stipulate that for the purpose of computing time under the Speedy trial
5
      Act, the Court should exclude time from the date of this order through December 13, 2018,
6
      pending the results of Mr. Selck’s psychiatric examination. 18 U.S.C. § 3161(h)(1)(A),
7
      (h)(7)(A), and (B)(iv) [Local Codes A and T4].
8
9
10                                                       Respectfully submitted,

11
      DATE: November __, 2018                            HEATHER E. WILLIAMS
12
                                                         Federal Defender
13
                                                         /s/ Linda Allison
14                                                       LINDA ALLISON
                                                         Assistant Federal Defender
15                                                       Attorney for Morrey Selck
16
17    DATED: November __, 2018                           McGREGOR W. SCOTT
                                                         United States Attorney
18
                                                         /s/ Cameron Desmond
19                                                       Cameron Desmond
20                                                       Assistant United States Attorney
                                                         Attorney for Plaintiff
21
22
23
24
25
26
27
28

     Stipulation and Order to Vacate Status Conference
                                  IN THE UNITED STATES DISTRICT COURT
1
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
2
3
     UNITED STATES OF AMERICA,                           ) Case No. 2:17-CR-00066-CKD
4                                                        )
                                 Plaintiff,              ) [PROPOSED] ORDER TO CONTINUE
5                                                        ) CONFERENCE
              v.                                         )
6                                                        )
     MORREY SELCK,                                       )
7                                                        )
                                Defendant.               )
8                                                        )
                                                         )
9
10            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’

11    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as

12    its order. The Court specifically finds the ends of justice are served by continuing the currently

13    scheduled status conference. It is ordered the November 15, 2018 status conference shall be

14    continued to December 13, 2018 at 9:30 a.m. before Hon. Carolyn K. Delaney.

15            The parties further stipulate that for the purpose of computing time under the Speedy trial

16    Act, the Court should exclude time from the date of this order through December 13, 2018,

17    pending the results of Mr. Selck’s psychiatric examination. 18 U.S.C. § 3161(h)(1)(A),
18
      (h)(7)(A), and (B)(iv) [Local Codes A and T4].
19
20
      Dated: November 14, 2018
21
22
23
24
25
26
27
28

     Stipulation and Order to Vacate Status Conference
